          Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

CARLOS HOSEA,

        Plaintiff,

v.                                                                                       No. 19-cv-0811 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff’s Motion to Reverse and/or Remand

[Doc. 24], filed on March 27, 2020. The Commissioner responded on June 24, 2020. [Doc. 29].

Plaintiff replied on July 9, 2020. [Doc. 30]. The parties have consented to my entering final

judgment in this case. [Doc. 25]. Having meticulously reviewed the entire record and being fully

advised in the premises, the Court finds that the Administrative Law Judge’s reasons for rejecting

the marked limitations in social functioning, as assessed by Dr. LaCourt, Dr. Neswald-Potter, and

Ms. Bennet, are overwhelmed by contrary evidence. Accordingly, the Motion will be granted and

the case will be remanded for further proceedings. See 42 U.S.C. § 405(g) (sentence four).

                                             Standard of Review

        The standard of review in a Social Security appeal is whether the Commissioner’s final

decision1 is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

1
 A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. § 416.1481 (1980). This case fits the general framework, and therefore, the Court reviews the
ALJ’s decision as the Commissioner’s final decision.
         Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 2 of 13




the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting

Zoltanski v. FAA, 372 F.3d 1195, 1200 (10th Cir. 2004)).

       “The failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal quotation marks omitted).

                      Applicable Law and Sequential Evaluation Process

       In order to qualify for disability benefits, a claimant must establish that he is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected
                                                 2
             Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 3 of 13




to last for a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(A) (2015);

20 C.F.R. § 416.905(a) (2012).

           When considering a disability application, the Commissioner is required to use a five-step

sequential evaluation process. 20 C.F.R. § 416.920 (2012); Bowen v. Yuckert, 482 U.S. 137, 140

(1987). At the first four steps of the evaluation process, the claimant must show: (1) he is not

engaged in “substantial gainful activity”; and (2) he has a “severe medically determinable . . .

impairment . . . or a combination of impairments” that has lasted or is expected to last for at least

one year; and (3) his impairment(s) either meet or equal one of the Listings2 of presumptively

disabling impairments; or (4) he is unable to perform his “past relevant work.” 20 C.F.R.

§ 416.920(a)(4)(i)–(iv); Grogan, 399 F.3d at 1261. If he cannot show that his impairment meets

or equals a Listing, but he proves that he is unable to perform his “past relevant work,” the burden

of proof then shifts to the Commissioner, at step five, to show that the claimant is able to perform

other work in the national economy, considering his residual functional capacity (“RFC”), age,

education, and work experience. Grogan, 399 F.3d at 1261.

                                           Procedural Background

           Plaintiff applied for supplemental security income on September 26, 2016. Tr. 13. He

alleged a disability-onset date of May 1, 2010. Id. His claims were denied initially and on

reconsideration. Id. Administrative Law Judge (“ALJ”) Ben Ballengee held the administrative

hearing on August 21, 2018, in Albuquerque, New Mexico. Tr. 13, 29–65. Plaintiff appeared with




2
    20 C.F.R. pt. 404, subpt. P, app. 1.
                                                    3
           Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 4 of 13




a non-attorney representative. Tr. 13. The ALJ heard testimony from Plaintiff and, by telephone,

from an impartial vocational expert (“VE”) Cornelius J. Ford. Tr. 13, 31.

          The ALJ issued his unfavorable decision on January 11, 2019. Tr. 23. At step one he

found that Plaintiff had not engaged in substantial gainful activity since September 26, 2016, the

date of application. Tr. 13. At step two the ALJ found that Plaintiff suffered from the following

severe impairments: myofascial pain syndrome, peripheral neuropathy of the bilateral feet, obesity,

adjustment disorder with mixed anxiety and depressed mood, and somatic symptom disorder.

Tr. 15. The ALJ also found that Plaintiff’s obstructive sleep apnea, lateral epicondylitis of the

right elbow (tennis elbow), history of chronic tension headaches, and history of hypoglycemia

were not severe. Tr. 15.

          At step three the ALJ determined that none of Plaintiff’s impairments, alone or in

combination, met or medically equaled a Listing.        Tr. 16–17.   Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 17–21. The ALJ found that Plaintiff had:

                the [RFC] to perform sedentary work as defined at 20 [C.F.R.
                §] 416.967 and SSR 83-10, except that he can occasionally operate
                foot controls bilaterally. He can occasionally climb ramps and
                stairs. He can never climb ladders, ropes, or scaffolds. He should
                never be exposed to unprotected heights or moving mechanical
                parts. He can occasionally be exposed to extreme cold and
                vibration. Mentally, he is limited to performing simple, routine
                tasks. In the use of judgment, he is limited to simple, work-related
                decisions.    He can occasionally interact appropriately with
                supervisors and coworkers. He can occasionally engage in contact
                with the public. He can adapt to occasional changes in a routine
                work setting.

Tr. 17.

                                                 4
          Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 5 of 13




         At step four the ALJ found that Plaintiff was not able to perform any past relevant work as

a cook helper or a pantry-goods maker. Tr. 21–22. Accordingly, the ALJ went on to consider

Plaintiff’s RFC, age, education, work experience, and the testimony of the VE at step five. Tr. 22–

23. He found that Plaintiff could perform other jobs, such as nut sorter, cigar-head piercer, and

label cutter, which exist in significant numbers in the national economy. Id. Accordingly, the ALJ

found that Plaintiff was not disabled. Id. The Appeals Council denied review on August 23, 2019.

Tr. 1–3. Plaintiff timely filed the instant action on September 4, 2019. [Doc. 1].

                                                   Discussion

         Plaintiff challenges the ALJ’s evaluation of the consultative opinion of David LaCourt,

Ph.D. He also challenges the ALJ’s evaluation of the treating opinion jointly proffered by

Plaintiff’s counselor Lena Bennet, LMSW, and his psychologist, Rhonda Neswald-Potter, Ph.D.,

LPCC. These opinions were largely consistent with each other, and both assessed marked

limitations in social functioning.        The ALJ gave both opinions great weight—except as to the

marked limitations in social functioning; those, he rejected. The Court finds that his reasons for

rejecting the marked limitations are overwhelmed by contrary evidence. Remand is necessary for

re-evaluation of these source opinions. The Court declines to pass on Plaintiff’s other allegations

of error at this time.

         Although ALJs need not discuss every piece of evidence, they are required to discuss the

weight assigned to each medical source opinion. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161

(10th Cir. 2012) (citing 20 C.F.R. § 416.927(e)(2)(ii) (2012)3). That is, when assessing a plaintiff’s


3
 These regulations apply to this case because Plaintiff’s claims were filed prior to March 27, 2017. See 82 Fed. Reg.
5844 (Jan. 18, 2017).
                                                         5
          Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 6 of 13




RFC, an ALJ must explain what weight he assigns to each medical source opinion and why. Id.

When evaluating the opinion of any medical source, the ALJ must consider:

                 (1) the length of the treatment relationship and the frequency of
                 examination; (2) the nature and extent of the treatment relationship,
                 including the treatment provided and the kind of examination or
                 testing performed; (3) the degree to which the physician’s opinion
                 is supported by relevant evidence; (4) consistency between the
                 opinion and the record as a whole; (5) whether or not the physician
                 is a specialist in the area upon which an opinion is rendered; and
                 (6) other factors brought to the ALJ’s attention which tend to
                 support or contradict the opinion.

Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003); see 20 C.F.R. § 416.927(c). Not every

factor will apply in each case, and therefore, an ALJ is not required to discuss every factor. Social

Security Ruling (“SSR”) 06-03p,4 2006 SSR LEXIS 5 at *5. “[T]he ALJ’s decision is sufficient

if it permits [the court] to follow the adjudicator’s reasoning.” Keyes-Zachary, 695 F.3d at 1164

(internal quotation marks omitted).

        Moreover, “there is no requirement in the regulations for a direct correspondence between

an RFC finding and a specific medical opinion on [a specific] functional capacity . . . because the

ALJ, not a physician, is charged with determining a claimant’s RFC from the medical record.”

Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012) (alteration and internal quotation marks

omitted)); see Wells v. Colvin, 727 F.3d 1061, 1071 (10th Cir. 2013) (same). Nevertheless, “[a]n

ALJ is not entitled to pick and choose through an uncontradicted medical opinion, taking only the

parts that are favorable to a finding of nondisability.” Chapo, 682 F.3d at 1292 (internal brackets

omitted) (quoting Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007)). ALJs are required to


4
 SSR 06-03p was rescinded for claims filed on or after March 27, 2017. 82 Fed. Reg. 15263 (Mar. 27, 2017). Because
Plaintiff’s claims were filed before March 27, 2017, SSR 06-03p applies to this case.
                                                        6
          Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 7 of 13




provide “appropriate explanations for accepting or rejecting such opinions.” SSR 96-5p,5 1996

SSR LEXIS 2, at *13, (emphasis added); see Keyes-Zachary, 695 F.3d at 1161 (same) (citing 20

C.F.R. § 416.927(e)(2)(ii)). “If the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted.” SSR 96-8p, 1996 SSR

LEXIS 5, at *20. The ALJ’s reasons must be specific and legitimate. Chapo, 682 F.3d at 1291.

        Here, Plaintiff was seen by Dr. LaCourt for a consultative psychological evaluation on

January 10, 2017. Tr. 542–44. Dr. LaCourt diagnosed Plaintiff with somatic symptom disorder,

severe, persistent; persistent depressive disorder, (dysthymia), late onset with anxious distress,

moderate severity; and cannabis use disorder, moderate severity. Tr. 543. As is relevant here,

Dr. LaCourt found that Plaintiff had a moderate limitation in his ability to interact socially with

the public and marked limitations in his ability to socially interact with co-workers and supervisors.

Tr. 544. Dr. LaCourt explained that Plaintiff’s “slow task[-]completion issues” would contribute

to his problems with social interaction. Id.

        Similarly, Plaintiff was treated during the relevant time period by Ms. Bennet and

Dr. Neswald-Potter. See Tr. 620. Plaintiff was diagnosed with adjustment disorder with mixed

anxiety and depressed mood. Id. On June 20, 2018, Ms. Bennet and Dr. Neswald-Potter produced

a joint report on Plaintiff’s functional limitations resulting from his mental impairments. Tr. 731–

33. As is relevant here, they found Plaintiff had marked6 limitations in his ability to interact

appropriately with the public and coworkers and a moderate limitation in his ability to interact



5
  SSR 96-5p was rescinded for claims filed on or after March 27, 2017. 82 Fed. Reg. 15263 (Mar. 27, 2017). Because
Plaintiff’s claims were filed before March 27, 2017, SSR 96-5p applies to this case.
6
  The form completed by Ms. Bennet and Dr. Neswald-Potter defined “marked” as having “a serious limitation in this
area[,] a substantial loss in the ability to effectively function.” Tr. 731.
                                                        7
           Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 8 of 13




appropriately with supervisors. Tr. 732. They explained that his “ability to interact appropriately

with other people in [the] work setting [was] affected by pain levels, depression, anxiety, and in

particular social anxiety.” Id.

          The ALJ adopted these opinions except for the marked limitations in social interactions.

Tr. 21.     The ALJ’s RFC assessment included a limitation to occasional interactions with

supervisors, co-workers, and the public. Tr. 17. However, the ALJ explicitly rejected the marked

limitations in social interactions. Tr. 21. Instead, the ALJ adopted the opinion of non-examining

psychiatrist, Jill Blacharsh, M.D. Tr. 20 (ALJ’s findings); Tr. 107–08, 110–12 (Dr. Blacharsh’s

report). Dr. Blacharsh had reviewed the record as it stood on February 15, 2017, including

Dr. LaCourt’s report. Tr. 107–08, 110–12. However, Dr. Blacharsh had not had the benefit of

any record from Plaintiff’s treating mental health providers, nor the benefit of their ultimate

opinion. See Tr. 103–06 (list of records reviewed by Dr. Blacharsh). On review of the records she

had available to her at the time, she was not persuaded that Plaintiff had any marked limitation in

social functioning, and instead, she found that Plaintiff’s limitations were moderate. Tr. 107, 112.

          The ALJ adopted Dr. Blacharsh’s non-examining opinion (of moderate limitations in social

functioning) over the examining and treating opinions of Dr. LaCourt, Dr. Neswald-Potter, and

Ms. Bennet. Tr. 20–21. The ALJ explained that the record did not support marked limitations.

Id. For example, he found that Plaintiff’s “[m]ental status examinations during treatment visits

were generally unremarkable. [Plaintiff] was consistently well[-]groomed and had a relaxed and

cooperative behavior. He frequently had a euthymic mood,7 congruent affect, clear speech,

7
 Euthymia is “a normal, tranquil mental state or mood[,] specifically: a stable mental state or mood in those affected
with bipolar disorder that is neither manic nor depressive.” Euthymia, Merriam-Webster.com, https://www.merriam-
webster.com/medical/euthymia (last visited Sept. 9, 2020).
                                                          8
         Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 9 of 13




organized thoughts, unimpaired judgment, full orientation, and good insight.” Id. (citing Tr. 542–

44, 619–28, 668–727). He found that Plaintiff’s treatment had been “routine and conservative”

with no emergency or in-patient psychiatric treatment. Tr. 20. Further, the ALJ noted that when

Plaintiff was examined by Dr. LaCourt, he was initially irritable but became “relaxed and

cooperative after only a few minutes.” Tr. 20, 21. Lastly, as to Dr. LaCourt’s opinion, the ALJ

found that there were internal inconsistencies in portions of the opinion unrelated to the ability to

interact socially. Id.

        Plaintiff challenges the ALJ’s evaluation of Dr. LaCourt’s opinion and the joint opinion of

Ms. Bennet and Dr. Neswald-Potter. [Doc. 24] at 19–21. Based on the circumstances of this case,

the Court agrees that the evaluations do not pass muster. The Court finds that the reasons provided

by the ALJ are overwhelmed by the evidence of marked limitations, i.e., the treating and examining

source opinions. The Court is mindful that it has no authority to re-weigh the evidence. The

Court’s role is to review the ALJ’s findings and compare them to the entire record to determine

whether they are supported by substantial evidence. But even where an ALJ’s findings find some

support, as is the case here, the decision cannot stand where the contrary evidence is

overwhelming. Langley, 373 F.3d at 1118.

        On the one hand, the ALJ’s reasons find some support in the record. For example, the

psychiatrist relied on by the ALJ, Dr. Blacharsh, found only moderate limitations in social

functioning. But she never examined Plaintiff. Nor did she see the treatment records from

Ms. Bennett and Dr. Neswald-Potter. Nor did she see their opinion on Plaintiff’s social

functioning.


                                                 9
        Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 10 of 13




       On the other hand, the psychologists and counselor who actually examined Plaintiff

agreed—separately—that he had marked limitations in social functioning.              See 20 C.F.R.

§ 416.927(c) (for claims, such as Plaintiff’s, filed before March 27, 2017, the general rule is that

examining opinions are entitled to more weight than non-examining opinions, and treating

opinions are entitled to the most weight of all). If these opinions did not exist, the result would be

different. Absent these opinions, the evidence of record would have been adequate to support the

ALJ’s finding of only moderate limitations. But these opinions are quite significant. They are

consistent with each other. They were rendered by the only providers who examined Plaintiff.

One is a treating opinion. When the Court reviews the ALJ’s findings in light of the entire record,

including these opinions, it becomes evident that these opinions overwhelm the reasoning by the

ALJ.

       Furthermore, the reasons provided by the ALJ are too attenuated from social functioning

to amount to much. Plaintiff’s presenting at appointments well groomed, with a congruent affect,

clear speech, organized thoughts, unimpaired judgment, and full orientation could relate to social

functioning, but not necessarily.      Routine, conservative treatment could support moderate

limitation in social functioning, but it does not necessarily undermine marked limitations. It is not

obvious that these circumstances speak directly to social functioning. And the ALJ does not

explain why these aspects of Plaintiff’s treatment records detract from the physicians’ opinions on

his ability to function socially. Nor do the other parts of the ALJ’s decision and the record itself

shine light on the ALJ’s reasoning. The ALJ’s reasons do not directly bear on the grounds listed

by the doctors for assessing marked limitations, to wit: Plaintiff’s slow task completion, pain, or

social anxiety. The ALJ did note that Plaintiff’s irritability resolved within a few minutes of
                                                 10
         Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 11 of 13




beginning his examination with Dr. LaCourt, and this reason does relate to social functioning.

Remand is warranted for revaluation of Plaintiff’s social functioning.

         Defendant argues that the ALJ’s reasons are adequate to support the RFC, [Doc. 29] at 12–

13, and that the concurrence of the treating and examining opinions does not overwhelm the ALJ’s

reasoning,8 id. at 14. As explained above, however, the Court finds that the reasons provided by

the ALJ (to the extent that they speak to social functioning) are overwhelmed by the evidence that

supports marked limitations. The reasons provided in the decision, as it stands today, do not

amount to substantial evidence sufficient to reject the marked limitations in social functioning.

         Defendant further impliedly argues that Plaintiff suffered no prejudice by the rejection of

the marked limitations in social functioning. Id. at 14–15. He supports this argument in three

ways. He points out that the RFC assessment includes limitations to only occasional interactions

with co-workers, supervisors, and the public. Id. at 14 (citing Tr. 17). He notes that the jobs

identified by the ALJ at step five (nut sorter, cigar-head piercer, and label cutter) are unskilled and,

as such, “can account for moderate limitations.” Id. And he argues that that is especially true here,

where the step-five jobs have a specific vocational preparation (“SVP”) of 2 and people rating of

8, indicating “the lowest possible level of human interaction that exists in the labor force.” Id.

at 15 (citing Lane v. Colvin, 643 F. App’x 766, 770 n.1 (10th Cir. 2016)).

         Defendant’s arguments are unpersuasive. If the disputed limitation were either something

less than marked, or if the disputed limitation were in an area not critical to the performance of



8
 Defendant also offers his own reasons why Plaintiff may not have a marked limitation in social functioning, [Doc. 29]
at 14, but these reasons were not provided by the ALJ himself, see Tr. 13–23. Accordingly, the Court may not rely
on them. See Haga v. Astrue, 482 F.3d 1205, 1207–08 (10th Cir. 2007) (“[Courts] may not create or adopt post-hoc
rationalizations to support the ALJ’s decision that are not apparent from the ALJ’s decision itself.”).
                                                         11
         Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 12 of 13




unskilled work, things might be different. If the limitation at issue were merely moderate, then

the RFC’s limitation to “occasional” social interaction might be adequate to show that Plaintiff

was not prejudiced. But the limitation is not moderate—it is marked.9

        If the limitation were merely moderate, then the unskilled jobs at step five, with SVP

ratings of 2 or people ratings of 8, might be enough to show that Plaintiff was not prejudiced. But

the limitation at issue is not moderate; it is marked. Adding marked limitations in social

functioning to Plaintiff’s RFC for sedentary, unskilled work would very likely mean that Plaintiff

qualifies as disabled. A “substantial loss” of the ability to respond appropriately to supervision,

co-workers, and usual work situations “will substantially erode the unskilled sedentary

occupational base and would justify a finding of disability.” POMS § DI 25015.020(B)(7)

(emphasis added); § DI 25020.010(B)(3) (same). Plaintiff was prejudiced by the ALJ’s failure

properly evaluate the joint opinion of Ms. Bennett and Dr. Neswald-Potter and the opinion of

Dr. LaCourt.

                                                  Conclusion

        The ALJ’s reasons for rejecting the marked limitations are overwhelmed by contrary

evidence. Remand is necessary for re-evaluation of the opinions from Dr. LaCourt, Ms. Bennet,

and Dr. Neswald-Potter. The other allegations of error raised by Plaintiff may be made moot on

re-evaluation of these source opinions, so the Court declines to pass on them at this time.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Reverse and/or Remand [Doc. 24] is GRANTED. The Commissioner’s final decision


9
 The ALJ knew that a limitation to occasional social interaction would not account for a marked limitation, which is
why he attempted to explain his reasons for rejecting the marked limitations. See Tr. 20–21.
                                                        12
        Case 1:19-cv-00811-SMV Document 32 Filed 09/30/20 Page 13 of 13




is reversed, and this case is remanded for further proceedings in accordance with this opinion. See

§ 405(g) (sentence four).

       IT IS SO ORDERED.

                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge
                                                     Presiding by Consent




                                                13
